FILED
                             NOT FOR PUBLICATION                            OCT 9 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FRAISURE EARL SMITH,                             No. 13-16624

                Plaintiff - Appellant,           D.C. No. 2:11-cv-00142-EFB

  v.
                                                 MEMORANDUM*
SOLANO COUNTY; et al.,

                Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                  Edmund F. Brennan, Magistrate Judge, Presiding**

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Fraisure Earl Smith appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging denial of medical treatment while



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
confined in Solano County Jail pursuant to California’s Sexually Violent Predator

Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Jones v.

Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We affirm.

      We do not decide what legal standard applies to this case because, under

either the “professional judgment” or “deliberate indifference” standard, Smith

failed to raise a genuine dispute of material fact as to whether defendants

improperly denied him medical treatment. See Youngberg v. Romeo, 457 U.S. 307,

321-23 (1982) (imposing liability where a decision is “such a substantial departure

from accepted professional judgment, practice, or standards as to demonstrate that

the person responsible actually did not base the decision on such a judgment”);

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (prison officials act with

deliberate indifference only if they know of and disregard an excessive risk to

inmate health).

      The district court did not abuse its discretion in granting defendants’ motion

to amend the deadline for dispositive motions. See Fed. R. Civ. P. 16(b)(4)

(requiring good cause); Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th

Cir. 2002) (stating standard of review).

      AFFIRMED.




                                           2                                  13-16624